
	
		II
		110th CONGRESS
		1st Session
		S. 1167
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965
		  in order to provide funding for student loan repayment for civil legal
		  assistance attorneys.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Legal Assistance Attorney Loan
			 Repayment Act.
		2.Loan repayment for civil legal assistance
			 attorneysPart B of title IV
			 of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) is amended by
			 inserting after section 428K the following:
			
				428L.Loan repayment for civil legal assistance
				attorneys
					(a)PurposeThe purpose of this section is to encourage
				qualified individuals to enter and continue employment as civil legal
				assistance attorneys.
					(b)DefinitionsIn this section:
						(1)Civil legal assistance
				attorneyThe term civil
				legal assistance attorney means an attorney who—
							(A)is a full-time employee of a nonprofit
				organization that provides legal assistance with respect to civil matters to
				low-income individuals without a fee;
							(B)as such employee, provides civil legal
				assistance as described in subparagraph (A) on a full-time basis; and
							(C)is continually licensed to practice
				law.
							(2)Student loanThe term student loan
				means—
							(A)subject to subparagraph (B), a loan made,
				insured, or guaranteed under part B, D, or E of this title; and
							(B)a loan made under section 428C or 455(g),
				to the extent that such loan was used to repay—
								(i)a Federal Direct Stafford Loan, a Federal
				Direct Unsubsidized Stafford Loan, or a Federal Direct PLUS Loan;
								(ii)a loan made under section 428, 428B, or
				428H; or
								(iii)a loan made under part E.
								(c)Program authorizedThe Secretary shall carry out a program of
				assuming the obligation to repay a student loan, by direct payments on behalf
				of a borrower to the holder of such loan, in accordance with subsection (d),
				for any borrower who—
						(1)is employed as a civil legal assistance
				attorney; and
						(2)is not in default on a loan for which the
				borrower seeks repayment.
						(d)Terms of agreement
						(1)In generalTo be eligible to receive repayment
				benefits under subsection (c), a borrower shall enter into a written agreement
				with the Secretary that specifies that—
							(A)the borrower will remain employed as a
				civil legal assistance attorney for a required period of service of not less
				than 3 years, unless involuntarily separated from that employment;
							(B)if the borrower is involuntarily separated
				from employment on account of misconduct, or voluntarily separates from
				employment, before the end of the period specified in the agreement, the
				borrower will repay the Secretary the amount of any benefits received by such
				employee under this agreement;
							(C)if the borrower is required to repay an
				amount to the Secretary under subparagraph (B) and fails to repay such amount,
				a sum equal to that amount shall be recoverable by the Federal Government from
				the employee by such methods as are provided by law for the recovery of amounts
				owed to the Federal Government;
							(D)the Secretary may waive, in whole or in
				part, a right of recovery under this subsection if it is shown that recovery
				would be against equity and good conscience or against the public interest;
				and
							(E)the Secretary shall make student loan
				payments under this section for the period of the agreement, subject to the
				availability of appropriations.
							(2)Repayments
							(A)In generalAny amount repaid by, or recovered from, an
				individual under this subsection shall be credited to the appropriation account
				from which the amount involved was originally paid.
							(B)MergerAny amount credited under subparagraph (A)
				shall be merged with other sums in such account and shall be available for the
				same purposes and period, and subject to the same limitations, if any, as the
				sums with which the amount was merged.
							(3)Limitations
							(A)Student loan payment amountStudent loan repayments made by the
				Secretary under this section shall be made subject to such terms, limitations,
				or conditions as may be mutually agreed upon by the borrower and the Secretary
				in an agreement under paragraph (1), except that the amount paid by the
				Secretary under this section shall not exceed—
								(i)$6,000 for any borrower in any calendar
				year; or
								(ii)an aggregate total of $40,000 in the case
				of any borrower.
								(B)Beginning of paymentsNothing in this section shall authorize the
				Secretary to pay any amount to reimburse a borrower for any repayments made by
				such borrower prior to the date on which the Secretary entered into an
				agreement with the borrower under this subsection.
							(e)Additional agreements
						(1)In generalOn completion of the required period of
				service under an agreement under subsection (d), the borrower and the Secretary
				may, subject to paragraph (2), enter into an additional agreement in accordance
				with subsection (d).
						(2)TermAn agreement entered into under paragraph
				(1) may require the borrower to remain employed as a civil legal assistance
				attorney for less than 3 years.
						(f)Award basis; priority
						(1)Award basisSubject to paragraph (2), the Secretary
				shall provide repayment benefits under this section on a first-come,
				first-served basis, and subject to the availability of appropriations.
						(2)PriorityThe Secretary shall give priority in
				providing repayment benefits under this section in any fiscal year to a
				borrower who—
							(A)has practiced law for 5 years or less and,
				for at least 90 percent of the time in such practice, has served as a civil
				legal assistance attorney;
							(B)received repayment benefits under this
				section during the preceding fiscal year; and
							(C)has completed less than 3 years of the
				first required period of service specified for the borrower in an agreement
				entered into under subsection (d).
							(g)RegulationsThe Secretary is authorized to issue such
				regulations as may be necessary to carry out the provisions of this
				section.
					(h)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $10,000,000 for fiscal
				year 2008 and such sums as may be necessary for each succeeding fiscal
				year.
					.
		
